Title: To George Washington from Major General Nathanael Greene, 25 November 1777
From: Greene, Nathanael
To: Washington, George



Dr Sir
Mount Holly [N.J.] Nov. 25th [1777] 4 oClock

This moment receivd intelligence the enemy are embarking from Glouster and [c]rossing over to Philadelphia Col. Comstock sends this intelligence and sais it may be depended upon—I have orderd General Varnums & General Huntingtons brigade to advance immediately to fall upon the enemies rear and prevent their geting off their stock—I wait your Excellencies Orders to march where you may think advisable—Colo. Sheppard got into camp about noon. the whole body of the troops will be ready to move at a moments warning—The Riffle Corps & about 600 Militia are upon the enemies flanks.
A detachment from Cap. Lees Horse took Nine prisoners yesterday—the first account I ever had of their being in this quarter. I am with great esteem Your Excelly Obed. Servt

N. Greene

